Order of filiation, Family Court of the State of New York, Bronx County, entered on May 10, 1971, unanimously reversed, on the law, without costs and without disbursements, and the proceeding remanded for a new trial. We note that Bacon, J., is no longer sitting as a Family Court Judge; if this were not so, perhaps we would remand only for the purpose of new findings consonant with a statement of the facts which are deemed essential to support the determination of the Trial Judge (Matter of Harris v. Holey, 22 A D 2d 769). In this instance, the findings are at odds with the evidence and would have to be restated. But, in the absence of the Trial Judge, we deem it more advisable and equitable to direct a new trial, issues of credibility being of paramount concern in proceedings of this character. The support order of the Family Court of the State of New York, Bronx County, entered on June 3, 1971, is unanimously reversed, on the law, without costs and without disbursements. Concur — McGivern, J. P., Markewich, Lane, Tilzer and Capozzoli, JJ.